DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 06/22/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 102(a)(1) rejections of claims 1, 10 and 12 over admitted prior art have been withdrawn; (2) the 35 U.S.C. 103 rejections of claims 1, 3, 10, 12, and 14 over Dashiell et al., Davis II, and “Lecithin-Bleached” have been withdrawn; and (3) the 35 U.S.C. 103 rejection of claim 5 over Dashiell et al., Davis II, “Lecithin-Bleached”, and Davis have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1, 3, 5, 10, 12, 14, 19-22, 26, 27, 33, 34, 36, 37, 40, 49, 51, and 53
Withdrawn claims: None
Previously cancelled claims: 2, 4, 6-9, 11, 13, 15-18, 23-25, 28-32, 35, 38, 39, 41-48, 50, 52, and 54-65
Newly cancelled claims: 1, 3, 5, 10, 12, and 14
Amended claims: 19 and 36
New claims: None
Claims currently under consideration: 19-22, 26, 27, 33, 34, 36, 37, 40, 49, 51, and 53
Currently rejected claims: 19-22, 26, 27, 33, 34, 36, 37, 40, 49, 51, and 53
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19, 22, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Dashiell et al. (USPN 4,479,977) and Davis (hereinafter “Davis II”) (USPN 3,301,881).
With respect to claims 19 and 33-34, Dashiell et al. teach a method of preparing lecithin wherein a mixture comprising soy fatty acids is added to heated lecithin and mixed (i.e., stirred) (Example 1: column 4, lines 34-40; claims 1 and 4). For instance, Dashiell et al. teach adjusting the lecithin to a target acetone insoluble (AI) value by adding soy fatty acids (Example 1: column 4, lines 35-40). Therefore, Dashiell et al. suggest setting a target acetone insoluble value and combining a sufficient or desirable amount of fatty acids with the lecithin in order to achieve the target acetone insoluble value. In order to achieve the target acetone insoluble value by addition of fatty acids as taught by Dashiell et al., it would have also been obvious to one having ordinary skill in the art to determine the acetone insoluble value of the untreated lecithin and the amount of fatty acids necessary to achieve the target (AI) value. In addition, regarding claim 34, Dashiell et al. disclose that the mixture added to the lecithin also comprises an edible oil such as soybean oil (column 3, lines 42-43; Example 1: column 4, lines 34-40; claims 1 and 4).
Although Dashiell et al. fail to expressly disclose the limitation of “standardizing lecithin”, because the reference teaches and/or suggests the steps as claimed according to claim 19, the prior art process of achieving a target acetone insoluble value by adding fatty acids is considered to meet the claim limitation of “standardizing lecithin”.
As for the requirement that the method is performed on crude lecithin that has not been chemically modified, Dashiell et al. specifically indicates that the inventive method is a modification of the method of Davis II (column 3, lines 12-18). Davis II indicates that the lecithin preparation method may be performed on a chemically-modified lecithin (column 2, lines 7-20), as well as lecithin that is not chemically modified (column 2, lines 38-40, “[t]he phosphatides may be dissolved in edible oil carriers (e.g., cottonseed oil, margarine oil, etc.) or other carriers before treatment”). A skilled practitioner performing the method of Dashiell et al. would be motivated to consult Davis II, since it forms the basis for the method of Dashiell et al. As such, a step of adding oil to lecithin that has not been chemically modified would be obvious to a skilled practitioner.
Further, MPEP 2144.04 IV C indicates that “any order of mixing ingredients is prima facie obvious”. Adding an oil to crude lecithin prior to any chemical modification step as taught in Dashiell et al. would be obvious, thus rendering the claimed method step of adding a fatty acid to crude lecithin that is not chemically modified obvious. Such addition of oil would inherently result in a decrease in acetone insoluble value, since the oil would be soluble in acetone (see Gingras et al., US 2009/0191308 A1, [0036], which indicates that oil would be dissolved and extracted by acetone).
Regarding claim 22, Dashiell et al. and Davis II teach the method as recited above with respect to claim 19. Given that Dashiell et al. teach the same method as taught by the claimed invention, wherein a fatty acid and lecithin are combined, the lecithin of Dashiell et al., after the fatty acid has been added, is considered to have the same properties as claimed as related to the phospholipid component.
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dashiell et al. (USPN 4,479,977) and Davis (hereinafter “Davis II”) (USPN 3,301,881) as applied to claim 19 above, and further in view of Hoogevest et al. (“The use of natural and synthetic phospholipids as pharmaceutical excipients” Eur. J. Lipid Sci. Technol. 2014, 116, 1088-1107).
Regarding claims 20-21, Dashiell et al. and Davis II teach the method as recited above with respect to claim 19 wherein lecithin is combined with a fatty acid. In addition, Dashiell et al. disclose commercial lecithin which can be soy lecithin as well as the addition of a fatty acid such as soy fatty acids (column 2, lines 10-14, 23; Example 1: column 4, line 40, Table 1; Example 5; column 10, lines 1-5). While a skilled artisan would have been capable of determining the fatty acid profile of the lecithin as recited in claim 20, the reference fails to expressly disclose selecting a fatty acid to have a similar amount of saturation as the fatty acid profile of the lecithin as recited in claim 21.
Hoogevest et al. disclose that the phospholipid and fatty acid profiles of lecithin are dependent on the raw material sources, such as lecithin derived from either vegetable or animal sources (page 1090, column 2, paragraph 2).
Both Dashiell et al. and Hoogevest et al. pertain to lecithin compositions. Given that Hoogevest et al. disclose that the fatty acid profile of lecithin is dependent on the raw material, and given that Dashiell et al. disclose lecithin which can be derived from soy, one having ordinary skill in the art would have found it obvious to combine the lecithin of Dashiell et al. with fatty acids that are derived from the same source.
Therefore, it would have been obvious to select and combine soy fatty acid, which is already taught by Dashiell et al. with a soy lecithin since they are derived from the same source, soybean. Further, one of ordinary skill in the art would have expected the soy fatty acid to have a similar amount of saturation as the fatty acid profile of soy lecithin.
Regarding claim 22, Dashiell et al. and Davis II teach the limitations as recited above with respect to claim 19. However, to the extent that Dashiell et al. fail to expressly disclose wherein the method does not comprise altering a phospholipid component of the lecithin, one having ordinary skill in the art would have found it obvious to combine the lecithin of Dashiell et al. with fatty acids that are derived from the same source in view of Hoogevest et al. This is because Hoogevest et al. teach that the phospholipid profile of lecithin is dependent on the raw material source. Therefore, it would have been obvious to combine soy fatty acid, which is already taught by Dashiell et al. with a soy lecithin. As a result, one of ordinary skill in the art would have expected the phospholipid component of lecithin to not be altered since the fatty acid and the lecithin come from the same source.
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dashiell et al. (USPN 4,479,977) and Davis (hereinafter “Davis II”) (USPN 3,301,881) as applied to claim 19 above in view of Schoeppe et al. (WO 2014/066632 A1).
Regarding claims 26-27, Dashiell et al. and Davis II teach the method as recited above with respect to claim 19, wherein commercial lecithins are modified and standardized (column 1, lines 13-14 and 18; column 2, lines 4-15; Example 4). Dashiell et al. disclose that a source of commercial lecithin is soy lecithin and that the resultant composition is lecithin that is suitable for use as a release agent (abstract; column 2, line 23).
However, the reference fails to expressly disclose a blend of soybean (soy) lecithin and sunflower lecithin or a blend of rapeseed lecithin and sunflower lecithin as recited in claim 26 and wherein the blend comprises from about 10% to about 90% sunflower lecithin as recited in claim 27.
Schoeppe et al. teach phospholipid or lecithin containing emulsifier compositions that are suitable as release agents (abstract; [0001]; [0009]; [00013]; and [00062]). Schoeppe et al. disclose that plant oil derived lecithins are preferred due to their wide availability and can be selected from groups consisting of soybean lecithin, rapeseed lecithin, sunflower lecithin and mixtures thereof ([00067]; claim 13). Therefore, Schoeppe et al. teach blends of soybean lecithin and sunflower lecithin, as well as blends of rapeseed lecithin and sunflower lecithin, and even blends of all three.
Both Dashiell et al. and Schoeppe et al. teach lecithin containing release agents, specifically wherein the lecithin may be derived from soy or soybean. It would have been obvious to use a blend comprising soybean lecithin and sunflower lecithin in the method of Dashiell et al. because Schoeppe et al. teach that these lecithin blends were already known for forming suitable lecithin release agents at the time of filing.
Furthermore, regarding claim 27, given that Dashiell et al. as modified by Schoeppe et al. already teach a lecithin blend comprising sunflower lecithin and soybean lecithin for instance, it would have been obvious to and well within the skill level of one having ordinary skill in the art to optimize the concentrations through routine experimentation in order to obtain a lecithin blend that forms a suitable release agent and has desirable properties.
Claims 36-37, 51, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al. (USPN 3,440,055).
With respect to claims 36-37, 51 and 53, Cleary et al. teach the addition of soybean oil to lecithin fractions wherein the resultant lecithin is used in amounts of 0.3% and 0.5% in a chocolate coating (column 1, lines 55-70). According to Cleary et al., the oil is added to extracted lecithin fractions to obtain workable mixtures (column 1, lines 23-26; column 2, lines 46-49). Cleary et al. further teach the use of lecithin that has not been subjected to fractionation (column 6, lines 16-18, lines 26-39, where the commercial lecithin is not subjected to fractionation).
Moreover, Cleary et al. teach forming a viscosity stabilized chocolate without an undue increase in viscosity, said chocolate containing an isolated lecithin fraction in an amount up to 0.5% by weight derived from a lecithin-in-oil mixture, wherein the lecithin fraction has a viscosity reducing powder (column 4, lines 29-37; Example 7; claims 13 and 14).
Although Cleary et al. fail to expressly disclose the limitations of “improved interfacial activity”, “standardized lecithin” and “as compared to the fat-containing confectionary without the standardized lecithin”, because the reference teaches combinations of lecithin and oil as claimed, said combination is considered to produce a lecithin which satisfies the claim limitations. Further, regarding claim 36, it is clear that the reference teaches chocolate with decreased or reduced (plastic) viscosity.
The limitation requiring “wherein the standardized lecithin is not subjected to fractionation” is interpreted as merely requiring the omission of a fractionation step within the sequence of steps that constitutes the claimed method. The limitation is not interpreted as requiring the initial “standardized lecithin” as not having been subjected to fractionation prior to the initiation of the claimed method. A standardized lecithin fraction may be provided as the initial “standardized lecithin” of the claimed method, where the fraction is “not subjected to fractionation” in the sequence of steps of the claimed method. Cleary et al. does not disclose standardized lecithin as having been subject to fractionation after the provision of the starting lecithin fraction that is added to a fat-containing confectionary formulation, which renders claim 36 obvious. 
Claims 36-37, 51, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Julian et al. (USPN 2,849,318).
With respect to claims 36-37, 51 and 53, Julian et al. disclose that the use of crude lecithin-cocoa butter mixtures as a means of reducing the viscosity of chocolate coating is well known in the art and wherein the crude lecithin is believed to act by reducing the interfacial tension of the individual chocolate properties (Example 5: column 5, lines 33-37). This reduces the viscosity of the chocolate composition (column 5, lines 37-39). Julian et al. specifically teach the addition of 0.3% of a lecithin-cocoa butter mixture to chocolate, which results in a maximum reduction of the viscosity thereof (Example 5, column 5, lines 40-45). Julian et al. further teach that the lecithin has not been subjected to fractionation (column 5, lines 33-45, contrasted with the fractionated lecithin of column 5, lines 46-55). The reference also teaches a mixture of lecithin and hydrogenated vegetable oil, which provides a viscosity reduction in chocolate (Example 5, column 5, lines 57-64).
Although Julian et al. fail to expressly disclose the limitations of “improved interfacial activity”, “standardized lecithin” and “as compared to the fat-containing confectionary without the standardized lecithin”, because the reference teaches combinations of lecithin and oil as claimed, said combination is considered to produce a lecithin which satisfies the claim limitations. Therefore, the chocolate of Julian et al. as recited above would have been expected to have a decreased plastic viscosity as compared to chocolate without standardized lecithin.
The new limitation requiring “wherein the standardized lecithin is not subjected to fractionation” is interpreted as merely requiring the omission of a fractionation step within the sequence of steps that constitutes the claimed method. The limitation is not interpreted as requiring the initial “standardized lecithin” as not having been subjected to fractionation prior to the initiation of the claimed method. A standardized lecithin fraction may be provided as the initial “standardized lecithin” of the claimed method, where the fraction is “not subjected to fractionation” in the sequence of steps of the claimed method. Julian et al. does not disclose standardized lecithin as having been subject to fractionation after the provision of the starting lecithin fraction that is added to a fat-containing confectionary formulation, which renders claim 36 obvious.
Furthermore, regarding claim 53, Julian et al. teach that suitable oils for combining with the lecithin, include coconut oil, peanut oil, cottonseed oil, and soya oil (column 3, lines 31-37; Example 2).
Claims 40 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Julian et al. (USPN 2,849,318) as applied to claim 36 above in view of Epstein et al. (USPN 2,062,782).
Regarding claims 40 and 49, Julian et al. teach the method as recited above with respect to claim 36 wherein the rheology of a fat containing confectionery such as chocolate is improved by the addition of a lecithin and oil mixture with an improved interfacial activity.
However, the reference fails to expressly disclose the added fatty acids as claimed as well as the type of lecithin. Epstein et al. teach a method for facilitating the dispersion of lecithin in oleaginous media, wherein commercial (soy) lecithin is mixed with diglycerides of fatty acids, such as coconut oil fatty acids, and an oil (page 1, column 1, lines 1-5 and 39-46; page 1, column 2, Examples 3 and 4; page 2, column 1, lines 1-10; page 2, column 2, lines 36-40 and claim 2). The compositions are used to reduce surface tension and modify interfacial tension, such as in edible oleaginous materials or emulsions (page 2, column 1, lines 20-26).
Both Julian et al. and Epstein et al. teach the use of lecithin compositions with reduced interfacial tension. It would have been obvious to combine any type of fatty acids from vegetables with the oil and lecithin mixture to be incorporated into the chocolate of Julian et al. and to use soybean lecithin as the source of lecithin, because Epstein et al. demonstrate that mixtures of lecithin, oil, and fatty acids are readily dispersible in both aqueous and oleaginous materials. They are also beneficial because they modify the interfacial tension.
Response to Arguments
Claim Rejections - 35 U.S.C. § 102(a)(1) of claims 1, 10, and 12 over admitted prior art: Applicant has overcome the 35 U.S.C. § 102(a)(1) rejections of claims 1, 10, and 12 based on cancellation of the claims. Accordingly, the claim rejections have been withdrawn.
Claim Rejections - 35 U.S.C. § 103 of claims 1, 3, 10, 12, and 14 over Dashiell et al., Davis II, and “Lecithin-Bleached”; claim 5 over Dashiell et al., Davis II, “Lecithin-Bleached”, and Davis: Applicant has overcome the 35 U.S.C. § 103 rejections of claims 1, 3, 5, 10, 12, and 14 based on cancellation of the claims. Accordingly, the claim rejections have been withdrawn.
Claim Rejections - 35 U.S.C. § 103 of claims 19, 22, 33, and 34 over Dashiell et al. and Davis II; claims 20-22 over Dashiell et al., Davis II, and Hoogevest et al.; claims 26 and 27 over Dashiell et al., Davis II, and Schoeppe et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that neither Dashiell et al. nor Davis II disclose a method of standardizing crude lecithin that has not been chemically modified, since both references disclose acylated lecithin (Applicant’s Remarks, p. 7, ¶4). Applicant further asserted that the dependent claims are likewise nonobvious due to depending from claim 19 (Applicant’s Remarks, p. 7, ¶5, ¶8; p. 8, ¶3).
As noted in the claim rejections, Davis II indicates that the lecithin preparation method may be performed on a chemically-modified lecithin (column 2, lines 7-20), as well as lecithin that is not chemically modified (column 2, lines 38-40, “[t]he phosphatides may be dissolved in edible oil carriers (e.g., cottonseed oil, margarine oil, etc.) or other carriers before treatment”). Examiner thus maintains that performing the method on crude lecithin that has not been chemically modified would be obvious to a skilled practitioner. Applicant’s argument is unpersuasive.
The rejections of claims 19, 20-22, 26, 27, 33, and 34 have been maintained herein.
Claim Rejections - 35 U.S.C. § 103 of claims 36, 37, 51, and 53 over Cleary et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that Cleary et al. does not disclose the use of lecithin that has not been subjected to fractionation (Applicant’s Remarks, p. 8, ¶¶6-7).
As described in the updated claim rejection, Cleary et al. do disclose a sample comprising lecithin that has not been fractionated (column 6, lines 16-18, lines 26-39, where the commercial lecithin is not subjected to fractionation). Examiner thus maintains that performing the method on lecithin that has not been fractionated would be obvious to a skilled practitioner. Applicant’s argument is unpersuasive.
The rejections of claims 36, 37, 51, and 53 have been maintained herein.
Claim Rejections - 35 U.S.C. § 103 of claims 36, 37, 51, and 53 over Julian et al.; and claims 40 and 49 over Julian et al. and Epstein et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that Julian et al. does not disclose the use of lecithin that has not been subjected to fractionation (Applicant’s Remarks, p. 9, ¶2).
As described in the updated claim rejection, Julian et al. do disclose a sample comprising lecithin that has not been fractionated (column 5, lines 33-45, contrasted with the fractionated lecithin of column 5, lines 46-55). Examiner thus maintains that performing the method on lecithin that has not been fractionated would be obvious to a skilled practitioner. Applicant’s argument is unpersuasive.
The rejections of claims 36, 37, 40, 49, 51, and 53 have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 19-22, 26, 27, 33, 34, 36, 37, 40, 49, 51, and 53 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793